NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


NOEL D. CLARK, JR., as Joint Trustee of       )
the Green Thumb Farm Trust, and NOEL          )
D. CLARK, JR., individually,                  )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D16-4916
                                              )
DEPARTMENT OF ENVIRONMENTAL                   )
PROTECTION,                                   )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for DeSoto
County; Kimberly Carlton Bonner, Judge.

Billy Joe L. McFarland of Bill McFarland
P.A., Cape Coral (withdrew after briefing);
Michael E. Chionopoulos of Absolute Law,
PA, Fort Myers (substituted as counsel of
record), for Appellant.

Justin Wolfe, Interim General Counsel,
and Jeffrey Brown, Bradley Butler, Jr.,
and Roary Snider, Assistant General
Counsels, Office of General Counsel,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.

SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.